--------------------------------------------------------------------------------

APA EXECUTION

ASSET PURCHASE AGREEMENT


Between:

INVESTCO,
a British Virgin Islands corporation;


and

KRANEM CORPORATION,
a Colorado corporation


____________________________

Dated as of June 30, 2011
____________________________


1

--------------------------------------------------------------------------------

APA EXECUTION

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is entered into as of June 30, 2011 (the
“Effective Date”), by and between Investco, a British Virgin Islands corporation
(the “Seller”) and Kranem Corporation, a company incorporated under the laws of
the State of Colorado (the “Purchaser”). The Seller and the Purchaser are
hereinafter referred to collectively as the “Parties” and individually as a
“Party.” Certain capitalized terms used in this Agreement are defined in Exhibit
A.

RECITALS

WHEREAS, the Seller wishes to sell certain of its assets, including certain
intellectual property, set forth on Schedule A, attached hereto (“Transferred
Asset”), to the Purchaser on the terms set forth in this Agreement.

WHEREAS, the Purchaser desires to buy such assets under the terms and conditions
of this Agreement.

AGREEMENT

The Parties to this Agreement, intending to be legally bound, agree as follows:

1.               SALE OF ASSETS; RELATED TRANSACTIONS.

1.1               Sale of Assets. The Seller shall cause to be sold, assigned,
transferred, conveyed and delivered to the Purchaser, at the Closing (as defined
below), good and valid title to the Transferred Assets, free of any
Encumbrances, on the terms and subject to the conditions set forth in this
Agreement. For purposes of this Agreement, “Transferred Assets” shall mean and
include the following:

(a)               all Intellectual Property and Intellectual Property Rights of
the Seller listed on Schedule A hereto and incorporated herein by this reference
(the “Transferred Asset Schedule”) (collectively, the “Seller IP”);

(b)               all claims (including claims for past infringement or
misappropriation of Intellectual Property or Intellectual Property Rights) and
causes of action of the Seller against other Persons (regardless of whether or
not such claims and causes of action have been asserted by the Seller), and all
rights of indemnity, warranty rights, rights of contribution, rights to refunds,
rights of reimbursement and other rights of recovery possessed by the Seller
(regardless of whether such rights are currently exercisable), in each case,
relating to any of the foregoing; and

Notwithstanding anything to the contrary in this Agreement, the term
“Transferred Assets” shall not include Excluded Assets or any Liabilities
relating to the Transferred Assets. It is expressly agreed upon between the
Seller and the Purchaser that the Purchaser does not assume, and shall have no
obligation to perform or satisfy, any of the Liabilities associated with the
Transferred Assets and that the Seller shall remain obligated for such
Liabilities.

2

--------------------------------------------------------------------------------

APA EXECUTION

1.2               Purchase Price and Stock Purchase Agreement. As consideration
for the sale of the Transferred Assets from the Seller to the Purchaser at the
Closing, the Purchaser shall issue to the Seller 1,329,625 shares of its common
stock (“Common Stock”) and a one-year convertible promissory note, materially in
the form attached hereto as Exhibit F (the “Convertible Promissory Note”), for
$400,000, which may be converted at the Seller’s option within one year of the
Effective Date hereof into the Common Stock of the Purchaser at the per share
price paid by the investors in the Purchaser’s next financing. Concurrent
herewith the Parties shall sign a stock purchase agreement, materially as the
form attached hereto as Exhibit B (the “Stock Purchase Agreement”), which sets
forth, inter alia, the terms and conditions under which the Purchaser Stock may
be sold or otherwise transferred by the Seller.

1.3               Sales Taxes. The Seller shall bear and pay, and shall
reimburse the Purchaser and the Purchaser’s affiliates for, any sales taxes, use
taxes, transfer taxes, documentary charges, recording fees or similar taxes,
charges, fees or expenses that may become payable in connection with the sale of
the Transferred Assets to the Purchaser or in connection with any of the other
Transactions.

1.4               Allocation. The Seller will allocate the Purchase Price as
follows: 100% will be allocated to the Seller IP. The allocation set forth
herein shall be conclusive and binding upon the Seller for all purposes, and the
Seller shall not file any Tax Return or other document with, or make any
statement or declaration to, any Governmental Body that is inconsistent with
such allocation.

1.5               Non-compete. As additional consideration for the Purchaser to
purchase the Transferred Assets from the Seller and issue the Purchaser Stock to
the Seller, the Seller hereby covenants to the Purchaser that Seller shall not:

(a)               enter or otherwise participate, directly or indirectly through
itself or any subsidiary, currently in existence or created in the future, in
the market or business in which the Transferred Assets participate or are used
by the Purchaser,

(b)               manufacture, finance or invest in the manufacture of, or cause
to be manufactured any product or service, which competes with the Transferred
Assets; or

(c)               market, sell or otherwise distribute any product or service,
which competes with the Transferred Assets or the business in which the
Transferred Assets participate. The Sellers hereby agrees and acknowledges that
the limitations on the Seller set forth in this Section 1.5 shall be applicable
in any and all parts of the world for a period of ten (10) years from the
Closing to the greatest extent allowed under applicable laws.

1.6               Closing.

(a)               The closing of the sale of the Transferred Assets to the
Purchaser (the “Closing”) shall take place at the offices of the Seller: 1080
O’Brien Drive Menlo Park, California 94025, USA, or such other location as the
parties shall agree at 10:00 a.m. on such date as the Purchaser may designate in
a written notice delivered to the Seller; provided, however, that if any
condition set forth in Section 6 has not been satisfied as of the date 2
designated by the Purchaser, then the Purchaser may, at its election,
unilaterally postpone the Scheduled Closing Time by up to 60 days. For purposes
of this Agreement, “Scheduled Closing Time” shall mean the time and date as of
which the Closing is required to take place pursuant to this Section 1.6; and
“Closing Date” shall mean the time and date as of which the Closing actually
takes place.

3

--------------------------------------------------------------------------------

APA EXECUTION

(b)               At the Closing:

(i)               the Seller shall execute and deliver to the Purchaser such
bills of sale, endorsements, assignments and other documents as may (in the
reasonable judgment of the Purchaser or its counsel) be necessary or appropriate
to assign, convey, transfer and deliver to the Purchaser good and valid title to
the Transferred Assets free of any Encumbrances, including, without limitation,
all assignment documents for assigning the Seller’s rights and ownership in the
Seller IP from the Seller to the Purchaser;

(ii)               the Purchaser shall issue stock certificates in favor of
Seller as contemplated by Section 1.2 and in accordance with the terms and
conditions of the Stock Purchase Agreement; and

(iii)               the Seller shall execute and deliver to the Purchaser a
stock certificate in (the “Closing Certificate”) signed by an authorized
executive officer of the Seller certifying on behalf of the Seller that (A) each
of the representations and warranties made by the Seller in this Agreement was
accurate in all material respects as of the date of this Agreement, (B) each of
the covenants and obligations that the Seller is required to have complied with
or performed pursuant to this Agreement at or prior to the Closing has been duly
complied with and performed in all material respects, and (C) except as
expressly set forth in the Closing Certificate, each of the conditions set forth
in Section 5 has been satisfied in all material respects.

2.               REPRESENTATIONS AND WARRANTIES OF THE SELLER.

The Seller hereby represents and warrants, to and for the benefit of the
Indemnitees, as follows:

2.1               Due Organization; No Subsidiaries; Etc. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the British Virgin Islands. The Seller is not required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction other than the jurisdictions listed in Part 2.1 of the
Disclosure Schedule. The Seller is in good standing as a foreign corporation in
each of the jurisdictions listed in Part 2.1 of the Disclosure Schedule. The
Seller has never conducted any business under or otherwise used, for any purpose
or in any jurisdiction, any fictitious name, assumed name, trade name or other
name, other than “Investco.”

2.2               Title To Assets. The Seller owns, and has good and valid title
to, all of the Transferred Assets free and clear of any Encumbrances.

2.3               Intellectual Property.

4

--------------------------------------------------------------------------------

APA EXECUTION

(a)               The Seller exclusively owns all right, title and interest to
and in the Seller IP free and clear of any Encumbrances.

(b)               All Seller IP is valid, subsisting and enforceable.

(c)               Neither the execution, delivery or performance of any of this
Agreement nor the consummation of any of the Transactions will, with or without
notice or the lapse of time, result in or give any other Person the right or
option to cause or declare:

               (i)               a loss of, or Encumbrance on, any Seller IP

               (ii)               the release, disclosure or delivery of any
Seller IP by or to any escrow agent or other Person; or

               (iii)               the grant, assignment or transfer to any
other Person of any license or other right or interest under, to or in any of
the Seller IP.

(d)               No Person has infringed, misappropriated, or otherwise
violated, and no Person is currently infringing, misappropriating or otherwise
violating, any Seller IP. No letter or other written or electronic communication
or correspondence has been sent or otherwise delivered by or to the Seller or
any Representative of the Seller regarding any actual, alleged or suspected
infringement or misappropriation of any Seller IP.

(e)               To the Seller’s knowledge, the Seller has never infringed
(directly, contributorily, by inducement or otherwise), misappropriated or
otherwise violated any Intellectual Property Right of any other Person

2.4               Compliance with Legal Requirements. To the Seller’s knowledge:

(a)               the Seller is in full compliance with each Legal Requirement
that is applicable to it or to the conduct of its business or the ownership or
use of any of its assets;

(b)               the Seller has at all times been in full compliance with each
Legal Requirement that is or was applicable to it or to the conduct of its
business or the ownership or use of any of its assets;

(c)               no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) constitute or
result directly or indirectly in a violation by the Seller of, or a failure on
the part of the Seller to comply with, any Legal Requirement; and

(d)               the Seller has not received, at any time, any notice or other
communication (in writing or otherwise) from any Governmental Body or any other
Person regarding:

               (i)               any actual, alleged, possible or potential
violation of, or failure to comply with, any Legal Requirement, or

5

--------------------------------------------------------------------------------

APA EXECUTION

(ii)               any actual, alleged, possible or potential obligation on the
part of the Seller to undertake, or to bear all or any portion of the cost of,
any cleanup or any remedial, corrective or response action of any nature.

2.5 Proceedings; Orders. There is no pending Proceeding, and, to the Seller’s
knowledge, no Person has threatened to commence any Proceeding:

(a)               that involves the Seller or that otherwise relates to or might
affect the Transferred Assets (whether or not the Seller is named as a party
thereto); or

(b)               that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Transactions.
There is no Order to which the Seller, or any of the Transferred Assets, is
subject.

2.6               Authority; Binding Nature Of Agreements. The Seller has the
absolute and unrestricted right, power and authority to enter into and to
perform its obligations under this Agreement; and the execution, delivery and
performance by the Seller of this Agreement have been duly authorized by all
necessary action on the part of the Seller and its shareholders, board of
directors and officers. This Agreement constitutes the legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms.

2.7               Non-Contravention; Consents. Neither the execution and
delivery of this Agreement, nor the consummation or performance of any of the
Transactions, will directly or indirectly (with or without notice or lapse of
time):

(a)               contravene, conflict with or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Seller, or any of the Transferred Assets
of the Seller, is subject;

(b)               cause any of the Transferred Assets to be reassessed or
revalued by any taxing authority or other Governmental Body;

(c)               contravene, conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is to be included in the Transferred Assets or is held by the Seller or any
employee of the Seller;

(d)               contravene, conflict with or result in a violation or breach
of, or result in a default under, any provision of any Contract;

(e)               result in the imposition or creation of any Encumbrance upon
or with respect to any of the Transferred Assets.

2.8               Brokers. The Seller has not agreed or become obligated to pay,
or has taken any action that might result in any Person claiming to be entitled
to receive, any brokerage commission, finder’s fee or similar commission or fee
in connection with any of the Transactions.

6

--------------------------------------------------------------------------------

APA EXECUTION

2.9              Full Disclosure. This Agreement does not contain any untrue
statement of fact; and this Agreement does not omit to state any fact necessary
to make any of the representations, warranties or other statements or
information contained therein not misleading. All information regarding the
Seller and its business, condition, assets, liabilities, operations, financial
performance, net income and prospects that has been furnished to the Purchaser
or any of the Purchaser’s Representatives by or on behalf of the Seller is
accurate and complete in all respects.

3.              REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser represents and warrants, to and for the benefit of the Seller, as
follows:

3.1              Authority; Binding Nature Of Agreements. The Purchaser has the
absolute and unrestricted right, power and authority to enter into and perform
its obligations under this Agreement, and the execution and delivery of this
Agreement by the Purchaser have been duly authorized by all necessary action on
the part of the Purchaser and its board of directors. This Agreement constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against it
in accordance with its terms.

3.2              Brokers. The Purchaser has not become obligated to pay, and has
not taken any action that might result in any Person claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions.

4.              CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION TO CLOSE.

The Purchaser’s obligation to purchase the Transferred Assets and to take the
other actions required to be taken by the Purchaser at the Closing is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by the Purchaser, in whole or in part, in
writing):

4.1              Accuracy Of Representations. All of the representations and
warranties made by the Seller in this Agreement, and each of said
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement, and shall be
accurate in all material respects as of the Scheduled Closing Time as if made at
the Scheduled Closing Time, without giving effect to any update to the
Disclosure Schedule.

4.2              Performance Of Obligations.

(a)              Each of the documents referred to in Section 1.6(b) shall have
been executed by each of the parties thereto and delivered to the Purchaser.

(b)              All of the covenants and obligations that the Seller is
required to comply with or to perform at or prior to the Closing (considered
collectively), and each of said covenants and obligations (considered
individually), shall have been duly complied with and performed in all material
respects.

7

--------------------------------------------------------------------------------

APA EXECUTION

4.3              IP Filings. All filings and assignments reflecting the
assignment of the Seller IP from the Seller to the Purchaser shall have been
filed with, and accepted by, the United States Patent and Trademark Office and
the United States Copyright Office, as applicable.

4.4              Consents. Each of the Consents required to consummate the
Transactions shall have been obtained and shall be in full force and effect.

4.5              No Material Adverse Change. There shall have been no material
adverse change in the business, condition, assets, liabilities, operations,
financial performance, net income or prospects of the Seller since the date of
this Agreement, and no event shall have occurred and no condition or
circumstance shall exist that could be expected to give rise to any such
material adverse change.

4.6              Additional Documents. The Purchaser shall have received the
following documents:

(a)              an opinion letter from counsel to the Seller, dated the Closing
Date, in form and substance acceptable to the Purchaser; and

(b)              such other documents as the Purchaser may request in good faith
for the purpose of

(i)              evidencing the accuracy of any representation or warranty made
by the Seller,

(ii)              evidencing the compliance by the Seller with, or the
performance by the Seller of, any covenant or obligation set forth in this
Agreement,

(iii)              evidencing the satisfaction of any condition set forth in
this Section 5, or

(iv)              otherwise facilitating the consummation or performance of any
of the Transactions.

4.7              No Proceedings. Since the date of this Agreement, there shall
not have been commenced or threatened against the Purchaser, or against any
Person affiliated with the Purchaser, any Proceeding

(a)              involving any material challenge to, or seeking material
damages or other material relief in connection with, any of the Transactions, or

(b)              that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the Transactions.

8

--------------------------------------------------------------------------------

APA EXECUTION

4.8               No Prohibition. Neither the consummation nor the performance
of any the Transactions will, directly or indirectly (with or without notice or
lapse of time), contravene or conflict with or result in a violation of, or
cause the Purchaser or any Person affiliated with the Purchaser to suffer any
adverse consequence under, any applicable Legal Requirement or Order.

5.               CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE.

The Seller’s obligation to sell the Assets and to take the other actions
required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Shareholders’ Representative, in whole or in
part, in writing):

5.1               Accuracy Of Representations. All of the representations and
warranties made by the Purchaser in this Agreement (considered collectively),
and each of said representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement and
shall be accurate in all material respects as of the Scheduled Closing Time as
if made at the Scheduled Closing Time.

5.2               Purchaser’s Performance.

(a)               The Purchaser shall have executed the Stock Purchase Agreement
and delivered the share certificates contemplated by Section 1.6(b) .

(b)               All of the other covenants and obligations that the Purchaser
is required to comply with or to perform pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of said covenants and
obligations (considered individually), shall have been complied with and
performed in all material respects.

6.               TERMINATION. This Agreement may be terminated prior to the
Closing:

(a) by the Purchaser if

(i) there is a material Breach of any covenant or obligation of the, or

(ii)               the Purchaser reasonably determines that the timely
satisfaction of any condition set forth in Section 5 has become impossible or
impractical (other than as a result of any failure on the part of the Purchaser
to comply with or perform its covenants and obligations set forth in this
Agreement);

(b)               by the Seller if there is a material Breach of any covenant or
obligation of the Purchaser, or the Seller reasonably determines that the timely
satisfaction of any condition set forth in Section 6 has become impossible or
impractical (other than as a result of any failure on the part of the Seller to
comply with or perform any covenant or obligation set forth in this Agreement);

(c)               by the Purchaser at or after the Scheduled Closing Time if any
condition set forth in Section 5 has not been satisfied by the Scheduled Closing
Time;

9

--------------------------------------------------------------------------------

APA EXECUTION

(d)               by the Seller at or after the Scheduled Closing Time if any
condition set forth in Section 6 has not been satisfied by the Scheduled Closing
Time; and

(e)               by the mutual written consent of the Purchaser and the Seller.

7.               INDEMNIFICATION, ETC.

7.1               Survival of Representations and Covenants. The
representations, warranties, covenants and obligations of the Seller set forth
in this Agreement shall survive for a period of five years from the Closing.

7.2               Indemnification by the Seller.

(a)               The Seller shall hold harmless and indemnify each of the
Indemnitees from and against, and shall compensate and reimburse each of the
Indemnitees for, any Damages that are directly or indirectly suffered or
incurred by any of the Indemnitees or to which any of the Indemnitees may
otherwise become subject at any time (regardless of whether or not such Damages
relate to any third-party claim) and that arise directly or indirectly from or
as a direct or indirect result of, or are directly or indirectly connected with:

(i)               any Breach of any representation or warranty made by the
Seller in this Agreement as of the date of this Agreement (without giving effect
to any qualification as to materiality contained or incorporated in such
representation or warranty, and without giving effect to any update to the
Disclosure Schedule);

(ii)               any Breach of any representation or warranty made by the
Seller in this Agreement as if such representation and warranty had been made on
and as of the Closing Date (without giving effect to any qualification as to
materiality contained or incorporated in such representation or warranty, and
without giving effect to any update to the Disclosure Schedule);

(iii)               any Liability of the Seller or of any Related Party in
connection with the Transferred Assets prior to the Closing.

7.3               Setoff. In addition to any rights of setoff or other rights
that the Purchaser or any of the other Indemnitees may have at common law or
otherwise, the Purchaser shall have the right to withhold and deduct any sum
that may be owed to any Indemnitee under this Section 8 from any amount
otherwise payable by any Indemnitee to the Seller. The withholding and deduction
of any such sum shall operate for all purposes as a complete discharge (to the
extent of such sum) of the obligation to pay the amount from which such sum was
withheld and deducted.

7.4               Nonexclusivity of Indemnification Remedies. The
indemnification remedies and other remedies provided in this Section 8 shall not
be deemed to be exclusive. Accordingly, the exercise by any Person of any of its
rights under this Section 8 shall not be deemed to be an election of remedies
and shall not be deemed to prejudice, or to constitute or operate as a waiver
of, any other right or remedy that such Person may be entitled to exercise
(whether under this Agreement, under any other Contract, under any statute, rule
or other Legal Requirement, at common law, in equity or otherwise).

10

--------------------------------------------------------------------------------

APA EXECUTION

7.5               Defense of Third Party Claims. In the event of the assertion
or commencement by any Person of any claim or Proceeding (whether against the
Purchaser, against any other Indemnitee or against any other Person) with
respect to which the Seller may become obligated to indemnify, hold harmless,
compensate or reimburse any Indemnitee pursuant to this Section 8, the Purchaser
shall have the right, at its election, to designate the Seller to assume the
defense of such claim or Proceeding at the sole expense of the Seller. If the
Purchaser does not elect to designate the Seller to assume the defense of any
such claim or Proceeding (or if, after initially designating the Seller to
assume such defense, the Purchaser elects to assume such defense), the Purchaser
may proceed with the defense of such claim or Proceeding on its own but at the
sole expenses of the Seller.

8.               CERTAIN POST-CLOSING COVENANTS.

8.1               Further Actions. From and after the Closing Date, the Seller
shall cooperate with the Purchaser and the Purchaser’s affiliates and
Representatives, and shall execute and deliver such documents and take such
other actions as the Purchaser may reasonably request, for the purpose of
evidencing the Transactions and putting the Purchaser in possession and control
of all of the Transferred Assets. The Seller hereby irrevocably nominates,
constitutes and appoints the Purchaser as the true and lawful attorney-in-fact
of the Seller (with full power of substitution) effective as of the Closing
Date, and hereby authorizes the Purchaser, in the name of and on behalf of the
Seller, to execute, deliver, acknowledge, certify, file and record any document,
to institute and prosecute any Proceeding and to take any other action (on or at
any time after the Closing Date) that the Purchaser may deem appropriate for the
purpose of

(a)               collecting, asserting, enforcing or perfecting any claim,
right or interest of any kind that is included in or relates to any of the
Transferred Assets,

(b)               defending or compromising any claim or Proceeding relating to
any of the Transferred Assets, or

(c)               otherwise carrying out or facilitating any of the
Transactions. The power of attorney referred to in the preceding sentence is and
shall be coupled with an interest and shall be irrevocable, and shall survive
the dissolution or insolvency of the Seller.

9.               MISCELLANEOUS PROVISIONS.

9.1               Further Assurances. Each party hereto shall execute and/or
cause to be delivered to each other party hereto such instruments and other
documents, and shall take such other actions, as such other party may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the Transactions.

9.2               Fees and Expenses. Except as set forth in this Agreement, each
of Seller and Purchaser shall bear and pay for its own fees, costs and expenses
(including all legal fees and expenses) that have been incurred on or prior to
the Closing in connection with this Agreement and the transactions contemplated
herein.

11

--------------------------------------------------------------------------------

APA EXECUTION

9.3               Notices. Any notice or other communication required or
permitted to be delivered to any party under this Agreement shall be in writing
and shall be deemed properly delivered, given and received when delivered (by
hand, by registered mail, by courier or express delivery service or by
facsimile) to the address or facsimile telephone number set forth beneath the
name of such party below (or to such other address or facsimile telephone number
as such party shall have specified in a written notice given to the other
parties hereto):

  if to the Seller:           Investco     PO Box 3469     Geneva Place, Water
Front Drive     Tortola, British Virgin Islands     Facsimile:     Attention:
Managing Director         if to the Purchaser:           Kranem Corporation    
1080 O’Brien Drive     Menlo Park, CA 94025,     Facsimile: +1-650-319-6743,    
Attention: Edward Miller/Christopher Rasmussen

9.4               Headings. The underlined headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

9.5               Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

9.6               Governing Law; Venue.

(a)               This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).

(b)               Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement may be brought
or otherwise commenced in any state or federal court located in the County of
Santa Clara, California.

12

--------------------------------------------------------------------------------

APA EXECUTION

9.7               Successors And Assigns. This Agreement shall be binding upon:
the Seller and its successors and assigns (if any); and the Purchaser and its
successors and assigns (if any).

9.8               Remedies Cumulative; Specific Performance. The rights and
remedies of the parties hereto shall be cumulative (and not alternative).

9.9               Waiver. No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

9.10               Amendments. This Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of the Purchaser and the Seller.

9.11               Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

9.12               Entire Agreement. This Agreement sets forth the entire
understanding of the parties relating to the subject matter thereof and
supersedes all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.

[Signature page follows]

13

--------------------------------------------------------------------------------

APA EXECUTION

The parties to this Agreement have caused this Agreement to be executed and
delivered as of July 31, 2006.

  SELLER:       INVESTCO       By:  /s/ Ineeza Anacoura              Name:  
Ineeza Anacoura on behalf of Glenside Limited   Title: Director       PURCHASER:
      KRANEM CORPORATION       By:  /s/  Luigi Caramico             Name: Luigi
Caramico   Title: Director & VP Corporate Strategy


ATTACHMENTS     Exhibit A: Certain Definitions Exhibit B: Stock Purchase
Agreement Exhibit C: Closing Certificate of Investco Exhibit D: Certificate of
Secretary of Investco Exhibit E: Convertible Promissory Note Exhibit F: Bill of
Sale Schedule A: Transferred Assets

14

--------------------------------------------------------------------------------

APA EXECUTION

EXHIBIT A
CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A and the other exhibits
and schedules attached to the Agreement):

Agreement. “Agreement” shall mean the Asset Purchase Agreement to which this
Exhibit A is attached (including the Disclosure Schedule), as it may be amended
from time to time.

Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

Comparable Entities. “Comparable Entities” shall mean Entities (other than the
Seller) that are engaged in businesses similar to the business of the Seller.

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

Contract. “Contract” shall mean any written, oral, implied or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.

Damages. “Damages” shall include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.

Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated as of
the date of the Agreement) delivered to the Purchaser on behalf of the
Shareholders and the Seller, a copy of which is attached to the Agreement and
incorporated in the Agreement by reference.

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
transfer of any asset, any restriction on the receipt of any income derived from
any asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

15

--------------------------------------------------------------------------------

APA EXECUTION

Excluded Assets. “Excluded Assets” shall mean all the assets of the Seller that
are not specifically part of the Transferred Assets.

GAAP. “GAAP” shall mean generally accepted accounting principles.

Governmental Authorization. “Governmental Authorization” shall mean any: (a)
permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.

Governmental Body. “Governmental Body” shall mean any: (a) nation, principality,
state, commonwealth, province, territory, county, municipality, district or
other jurisdiction of any nature; (b) federal, state, local, municipal, foreign
or other government; (c) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or Entity and any court or
other tribunal); (d) multi-national organization or body; or (e) individual,
Entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military or taxing authority or
power of any nature.

Indemnitees. “Indemnitees” shall mean the following Persons: (a) the Purchaser;
(b) the Purchaser’s current and future affiliates; (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)” and “(c)” above.

Intellectual Property. “Intellectual Property” shall mean algorithms, APIs,
apparatus, circuit designs and assemblies, gate arrays, IP cores, net lists,
photomasks, semiconductor devices, test vectors, databases, data collections,
diagrams, formulae, inventions (whether or not patentable), know-how, logos,
marks (including brand names, product names, logos, and slogans), methods,
network configurations and architectures, processes, proprietary information,
protocols, schematics, specifications, software, software code (in any form,
including source code and executable or object code), subroutines, techniques,
user interfaces, URLs, web sites, works of authorship and other forms of
technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as instruction manuals, laboratory
notebooks, prototypes, samples, studies and summaries).

Intellectual Property Rights. “Intellectual Property Rights” shall mean all
past, present, and future rights of the following types, which may exist or be
created under the laws of any jurisdiction in the world: (A) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
moral rights and mask works; (B) trademark and trade name rights and similar
rights; (C) trade secret rights; (D) patent and industrial property rights; (E)
other proprietary rights in Intellectual Property; and (F) rights in or relating
to registrations, renewals, extensions, combinations, divisions, and reissues
of, and applications for, any of the rights referred to in clauses “(A)” through
“(E)” above.

16

--------------------------------------------------------------------------------

APA EXECUTION

IRS. “IRS” shall mean the United States Internal Revenue Service.

Liabilities. “Liabilities” means all of the liabilities of the Seller and its
business relating in any manner to the Transferred Assets outstanding
immediately prior to the Closing, including, without limitation, any and all
filling fees, purchase price, customs duties, Taxes, levies, and any and all
other outstanding payments.

Person. “Person” shall mean any individual, Entity or Governmental Body.

Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed, or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered mask
works and registered trademarks and all applications for any of the foregoing.

Representatives. “Representatives” shall mean officers, directors, employees,
agents, attorneys, accountants, advisors and representatives.

Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value-added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), that is, has been or may in
the future be (a) imposed, assessed or collected by or under the authority of
any Governmental Body, or (b) payable pursuant to any tax-sharing agreement or
similar Contract.

Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

17

--------------------------------------------------------------------------------

APA EXECUTION

EXHIBIT B
FORM OF STOCK PURCHASE AGREEMENT  

[exhibitbx1x1.jpg]

18


--------------------------------------------------------------------------------

[exhibitbx2x1.jpg]

19


--------------------------------------------------------------------------------

[exhibitbx3x1.jpg]

20


--------------------------------------------------------------------------------

[exhibitbx4x1.jpg]

21


--------------------------------------------------------------------------------

[exhibitbx5x1.jpg] 

22

--------------------------------------------------------------------------------


                                                                               
                                               APA EXECUTION   EXHIBT C CLOSING
CERTIFICATE INVESTCO

The undersigned, _________________________, does hereby certify, as of the date
hereof, as follows that:

1.               He is the duly elected President and Chief Executive Officer of
Investco (the “Company”).

2.               _______________________ is the duly elected Secretary of the
Company.

3.               All of the representations and warranties made by the Company
in Section 2 of the Asset Purchase Agreement with Kranem Corporation (“Kranem”),
dated June __, 2011 (the “Agreement”), are true, complete and correct in all
material respects as of the date hereof with the same effect as though such
representations and warranties had been made on and as of the date hereof.

4.               The Company has performed and complied in all material respects
with all agreements, obligations, and conditions contained in the Agreement that
are required to be performed or complied with by it on or before the date
hereof.

5.               No material adverse change has occurred in the Company’s
business with respect to the Transferred Assets since the Parties began
discussions on this transaction in May, 2011.

6.               All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or country that were required in connection with lawful sale of the Transferred
Assets (as defined in the Agreement) to Kranem pursuant to the Agreement have
been duly obtained and are effective as of the date hereof.

7.               All of the closing conditions to the Company, set forth in
Sections 1.6 and 5 of the Agreement, have been met in all material respects.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
this ___ day of June, 2011.

  ____________________________    ____________________________    President and
CEO   Investco

23

--------------------------------------------------------------------------------


                                                                               
                                                           APA EXECUTION  
EXHIBIT D CERTIFICATE OF SECRETARY OF INVESTCO.

The undersigned, ___________________________________, does hereby certify, as of
the date hereof, as follows that:

1.               He is the duly elected Secretary of Investco (the “Company”).

2.               ______________________________ is the duly elected President
and Chief Executive Officer of the Company.

3.               Attached hereto, as Exhibit A, is a true and correct copy of
the Unanimous Written Consent of the Company’s Board of Directors (“Board
Consent”) approving, inter alia, the sale of the Transferred Assets (as defined
in that certain Asset Purchase Agreement (“Agreement”) dated the date hereof
between the Company and Kranem Corporation (“Purchaser”)) from the Company to
the Purchaser and no other resolutions or consents have been adopted relating to
the subject matter thereof by the Company’s Board of Directors and such Board
Consent remains in full force and effect as of the date hereof.

4.               Attached hereto, as Exhibit B, is a true and correct copy of
the Action by Written Consent of the Company’s shareholders (“Shareholder
Consent”) approving, inter alia, the sale of the Transferred Assets from the
Company to the Purchaser and no other resolutions or consents have been adopted
relating to the subject matter thereof by such shareholders and such Shareholder
Consent remains in full force and effect as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
this __ day of June, 2011.

  Signature:  ___________________________   Name:        
___________________________   Title: Secretary   Investco

ATTACHMENTS:

EXHIBIT A: WRITTEN CONSENT OF BOARD OF DIRECTORS
EXHIBIT B: WRITTEN CONSENT OF SHAREHOLDERS

24




--------------------------------------------------------------------------------


                                                                               
                                                               APA EXECUTION  
EXHIBIT E CONVERTIBLE PROMISSORY NOTE

 

 

25

--------------------------------------------------------------------------------


                                                                               
                                             APA EXECUTION   EXHIBIT F FORM OF
BILL OF SALE

This Bill of Sale (“Agreement”) is made as of June 29, 2011 by and between
Investco, a British Virgin Island corporation (“Seller”), and Kranem
Corporation, a Colorado corporation (the “Purchaser”).

1.               Definitions. Unless specifically designated otherwise,
capitalized terms used in this Agreement shall have the meanings given them in
the Asset Purchase Agreement between Seller and Purchaser dated as of the date
hereof (the “Asset Purchase Agreement”).

2.               Sale of Assets. Seller, for a valuable consideration, the
receipt of which is hereby acknowledged, hereby sells, assigns, grants, and
conveys to Purchaser the Transferred Assets free from Encumbrance as a going
concern with effect from the Date of Completion. Without prejudice to the
generality of the foregoing the Assets shall specifically include the following:

(a)               all equipment, materials, prototypes, tools, supplies,
vehicles, furniture, fixtures, improvements and other tangible assets of the
Seller listed on Schedule A hereto and incorporated herein by this reference
(“Transferred Asset Schedule”) (collectively, the “Seller Assets”);

(b)               all Intellectual Property and Intellectual Property Rights of
the Seller listed on Schedule A hereto and incorporated herein by this reference
(the “IP Schedule”) (collectively, the “Seller IP”);

(c)               all claims (including claims for past infringement or
misappropriation of Intellectual Property or Intellectual Property Rights) and
causes of action of the Seller against other Persons (regardless of whether or
not such claims and causes of action have been asserted by the Seller), and all
rights of indemnity, warranty rights, rights of contribution, rights to refunds,
rights of reimbursement and other rights of recovery possessed by the Seller
(regardless of whether such rights are currently exercisable), in each case,
relating to any of the foregoing; and

Notwithstanding anything to the contrary in this Agreement, the term
“Transferred Assets” shall not include Excluded Assets or any Liabilities
relating to the Transferred Assets. It is expressly agreed upon between the
Seller and the Purchaser that the Purchaser does not assume, and shall have no
obligation to perform or satisfy, any of the Liabilities associated with the
Transferred Assets and that the Seller shall remain obligated for such
Liabilities.

26

--------------------------------------------------------------------------------

APA EXECUTION

3.               Miscellaneous.

3.1.               Seller and Purchaser hereby agree that they will, from time
to time, execute and deliver such further instruments of conveyance and transfer
as may be reasonably required to implement and effectuate the sale of the Assets
pursuant to the Asset Purchase Agreement.

3.2               This Agreement has been executed to implement the Asset
Purchase Agreement and nothing contained herein shall be deemed or construed to
impair or alter any of the provisions of the Asset Purchase Agreement.

3.3               This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).

3.4               This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

3.5               Seller hereby covenants and agrees to warrant and defend the
title to the above described Assets hereby conveyed, against the just and lawful
claims and demands of all persons whomsoever.

3.6               The terms of this Agreement may only be modified by a written
agreement duly signed by persons authorized to sign agreements on behalf of the
parties hereto.

IN WITNESS WHEREOF, the Parties have executed this Bill of Sale on the date
first above written.

SELLER: BUYER:     Signature:   _________________________________ Signature:   
_________________________________ Name:         
_________________________________ Name: Ajay Batheja Title: President and Chief
Executive Officer Title: President and Chief Executive Officer

Schedule A: Transferred Assets

27

--------------------------------------------------------------------------------

APA EXECUTION

SCHEDULE A
TRANSFERRED ASSETS

Scope: The purpose of this document is to identify the assets being sold by
Seller to Purchaser. The Transferred Assets are as follows:

1.               Assets – All advertising materials, data sheets, presentations,
marketing and sales collateral, application notes, customer surveys, user
manuals, installation instructions, notes, correspondences and documentation
pertaining to the products and or product families referred to as “Data
Retention”, “Man in the Middle (LIS)”, Man in the Middle Detector”, and
“nCrypto”.

2.               Intellectual Property

a.               Data Retention: All software, source code, programming notes,
patents, pending patents, menus, GUI, software interface, flow charts, diagrams,
presentations, marketing and sales information, advertisements, data sheets,
application notes, testing notes, user notes, installation instructions, notes,
and documentation pertaining to the product and or product family referred to as
“Data Retention”.

b.               Man in the Middle (LIS): All software, source code, programming
notes, patents, pending patents, menus, GUI, software interface, flow charts,
diagrams, presentations, marketing and sales information, advertisements, data
sheets, application notes, testing notes, testing notes, user notes,
installation instructions, notes, and documentation pertaining to the product
and or product family referred to as “Man in the Middle (LIS)”.

c.               Man in the Middle Detector: All software, source code,
programming notes, patents, pending patents, menus, GUI, software interface,
flow charts, diagrams, presentations, marketing and sales information,
advertisements, data sheets, application notes, testing notes, user notes,
installation instructions, notes, and documentation pertaining to the product
and or product family referred to as “Man in the Middle Detector”

d.               nCrypto: All software, source code, programming notes, patents,
pending patents, menus, GUI, software interface, flow charts, diagrams,
presentations, marketing and sales information, advertisements, data sheets,
application notes, testing notes, user notes, installation instructions, notes,
and documentation pertaining to the product and or product family referred to as
“nCrypto”.

28

--------------------------------------------------------------------------------